            Case 1:18-cv-00158-CKK Document 15 Filed 10/15/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

PUBLIC EMPLOYEES FOR                                 )
ENVIRONMENTAL RESPONSIBILITY,                        )
                                                     )       Civil Action No. 18-cv-158 (CKK)
       Plaintiff,                                    )
                                                     )
       v.                                            )
                                                     )
DEPARTMENT OF HOMELAND SECURITY,                     )
                                                     )
      Defendant.                                     )
––––––––––––––––––––––––––––––––––––––––––

                                    JOINT STATUS REPORT

        Pursuant to the Court’s September 17, 2018 Order, Plaintiff Public Employees for

 Environmental Responsibility (“PEER”), and Defendant United States Department of

 Homeland Security (“DHS”), submit this Joint Status Report, to apprise the Court of their

 progress in resolving this case.

       Plaintiff has reviewed substantial portions of the Vaughn Index prepared by Defendant

but requires additional time to complete the review and determine which challenges to make.

After review is completed, the parties intend to confer to see if any areas of disagreement can be

reduced, and if necessary the parties will discuss a proposed briefing schedule.

       The parties suggest that their next status report be due November 15, 2018. This will

allow Plaintiff time to complete review and confer with Defendant about either settlement or a

proposed briefing schedule.



October 15, 2018                                             Respectfully Submitted,

[signatures on next page]
        Case 1:18-cv-00158-CKK Document 15 Filed 10/15/18 Page 2 of 2



s/ Paula Dinerstein________               JESSIE K. LIU
PAULA DINERSTEIN                          United States Attorney
Public Employees for Environmental          for the District of Columbia
Responsibility                            D.C. BAR #472845
962 Wayne Ave, Suite 610
                                          DANIEL F. VAN HORN
Silver Spring, MD 20910
                                          Chief, Civil Division
(202) 265-7337                            D.C. BAR # 924092
Attorney for Plaintiff                    /s/ Marina Utgoff Braswell
                                          MARINA UTGOFF BRASWELL
                                          D.C. BAR # 416587
                                          Assistant United States Attorney
                                          United States Attorney’s Office – Civil
                                          Division
                                          555 Fourth St., N.W.
                                          Washington, D.C. 20530
                                          Phone: (202) 252-2561
                                          Fax: (202) 252-2599
                                          E-mail: marina.braswell@usdoj.gov

                                          Defendant’s Counsel




                                      2
